Citation Nr: 1452332	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased rating, in excess of 10 percent, for residuals of third degree acromioclavicular (AC) joint separation of the right shoulder with degenerative changes.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the Veteran's service-connected right shoulder disability.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active duty service from April 1979 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

A review of the Virtual VA paperless claims processing system was conducted.

The issues of entitlement to an increased rating, in excess of 10 percent, for residuals of third degree acromioclavicular (AC) joint separation of the right shoulder with degenerative changes, entitlement to service connection for a left knee disorder and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The more probative evidence fails to demonstrate that the Veteran has a left shoulder disorder that is related to his active duty service, to include as secondary to his service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left shoulder disorder are not met, to include on a secondary basis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in a May 2010 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

The Veteran seeks service connection for a left shoulder disorder that he believes is a result of overuse in compensation for his service-connected right shoulder disability.  There is no competent, probative evidence linking his claimed disorder to military service or secondarily to his service-connected right shoulder disability and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In a September 2010 VA examination the Veteran was diagnosed with left shoulder degenerative joint disease.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.   

The Veteran's service treatment records are absent any complaints of a left shoulder disorder.  References to painful or trick shoulder in the Veteran's exit examination refer to his right shoulder which he injured in flight school during his active duty service.  The Veteran also does not contend that his current left shoulder disorder is related to his active duty service; rather, the Veteran contends that it is secondary to his service-connected right shoulder disability.  Given these facts, and a lack of any indication of a direct link between the Veteran's current shoulder disability and his service, the Board finds that no further medical opinion is required and service connection is not warranted on a direct basis.  

The Veteran was afforded a June 2010 VA examination which failed to note any left shoulder diagnosis.

The Veteran was afforded another VA examination in September 2010.  The examiner diagnosed the Veteran with mild left shoulder degenerative joint disease and noted that his left shoulder had only begun to bother the Veteran in the last several years.  A September 2010 x-ray report, accompanying the examination, revealed slight AC degenerative changes in his left shoulder.  The examiner stated that he could not hypothesize any connection between the right shoulder problem and the new left shoulder degenerative joint disease because simply favoring the left arm because of right shoulder pain would not be expected to cause degenerative joint disease.  

An October 2010 addendum opinion stated that the Veteran did not have degenerative changes.  A subsequent October 2010 addendum opinion was sought and the examiner noted that the Veteran had no complaints regarding his left shoulder at the June 2010 VA examination and subsequently in September 2010 there was no indication of painful range of motion or limitation of motion with regard to his left shoulder and x-rays only showed very slight degenerative joint disease of the left shoulder AC joint.  Therefore, the examiner opined that it was less likely than not that the Veteran's right shoulder pathology caused any worsening of his left shoulder function than what is normal.  He further noted that a review of medical literature further justified his opinion in that it was possible to have radiographic changes present in an AC joint and yet still have normal, asymptomatic shoulder function. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In this instance, the evidence fails to demonstrate the Veteran's left shoulder disorder warrants service connection on either a direct or a secondary basis.  There is no evidence that the Veteran complained of any left shoulder problems in service despite multiple records noting complaints of right shoulder problems.  Moreover, the Veteran himself does not contend that he injured his left shoulder in service, rather he believes his left shoulder degenerative joint disease to be the result of compensating for his right shoulder disability.  In addition, the competent evidence shows that the Veteran's left shoulder disorder is not related to or aggravated by his right shoulder disability.  Therefore, service-connection on a secondary basis is also denied. 

The Board finds that the medical evidence is more probative than the Veteran's lay statements.  The September 2010 VA examination and October 2010 addendum opinions reflect review of the Veteran's treatment records and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the basic principle that a problem with shoulder could cause a person to overcompensate with the other shoulder is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's condition is left shoulder disorder was caused or aggravated by his right service-connected shoulder cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's left shoulder disorder is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether service-connected right shoulder disability caused or aggravated his left shoulder.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has a left shoulder disorder that was related to his service-connected right shoulder disability.

The September 2010 and October 2010 VA examiners' opinions regarding the etiology of the Veteran's left shoulder disorder is the most probative medical evidence addressing the etiology of the Veteran's disorder, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiners provided a full and complete rationale for the opinions.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiners' opinions are entitled to the most probative weight regarding the etiology of the Veteran's left shoulder disorder.

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a left shoulder disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left shoulder disorder is denied. 



REMAND

The Veteran is service-connected for residuals of third degree acromioclavicular (AC) joint separation of the right shoulder with degenerative changes, currently evaluated as 10 percent disabling.  In the December 2010 rating decision, the RO relied on a September 2010 VA examination in assigning the Veteran's 10 percent evaluation.  However, in an April 2013 statement from his representative, it was noted that the Veteran's condition had increased in severity since the September 2010 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran's service treatment records contain several complaints of bilateral knee pain and locking in January 1981.  The Veteran was diagnosed with mild chondromalacia patella.  The Veteran is currently diagnosed with severe osteoarthritis in the medial joint and mild osteoarthritis in the patellofemoral compartment of the left knee.  See March 2011 x-ray report.  An examination is warranted to determine the etiology of his current knee condition.  38 C.F.R. § 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the Veteran's June 2011 notice of disagreement stated that the Veteran's limited strength and mobility combined with his constant joint pain rendered him unemployable in his normal profession.  The Veteran was scheduled for a VA examination to determine the severity of his current disorders in an effort to address his complaints that he was unable to work as a result of those disabilities.  Unfortunately the Veteran failed to attend the examination.  No further action on the TDIU request has occurred.  This issue is considered part and parcel of the Veteran's claim for an increased disability rating for his right shoulder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Adjudication of this request for TDIU is inextricably intertwined with the right shoulder claim and potentially the left knee claim.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claims and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected residuals of third degree acromioclavicular (AC) joint separation of the right shoulder with degenerative changes.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right shoulder.  

2.  Schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's left knee disability and whether this disability began during active service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the January 1981 service treatment records that note complaints of knee pain and locking and the diagnosis of chondromalacia patella; the March 2011 x-ray report which revealed severe osteoarthritis in the medial joint and mild osteoarthritis in the patellofemoral compartment of the left knee; and the February 2005 private treatment record noting x-ray diagnoses of left knee medial meniscus tear and left knee patella bursa and chronic inflammation.  The Veteran's lay statements regarding the development and progression of the knee disability should be noted and considered.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's left knee disability began during active service or is related to any incident of service.  

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate all the issues on appeal.  

If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


